DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850
Center for Medicaid and CHIP Services
CMCS Informational Bulletin

DATE:

December 19, 2011

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Essential Health Benefits

On Friday, the Department of Health and Human Services released a bulletin to provide
guidance on how HHS intends to define in future rulemaking essential health benefits for nongrandfathered plans in the individual and small group markets beginning in 2014. This bulletin
has significant relevance to Medicaid.
The Affordable Care Act ensures that health insurance plans offered in the individual and small
group markets, both inside and outside of the Affordable Insurance Exchanges, offer a
comprehensive package of items and services, known as “essential health benefits.” Under the
approach described in the bulletin, States would have the flexibility to utilize a reference plan
based on employer-sponsored coverage in the marketplace today, supplemented as necessary to
ensure that plans cover each of the 10 statutory categories of essential health benefits. In
developing this intended approach, HHS sought to balance comprehensiveness, affordability, and
State flexibility and to reflect public input received to date.
CMS will be issuing future guidance on essential health benefit implementation in the Medicaid
program.
Public input on the issues covered by the bulletin is encouraged, including Medicaid
implications. Comments are due by January 31, 2012 and can be sent to:
EssentialHealthBenefits@cms.hhs.gov.
For the essential health benefits bulletin, visit:
http://cciio.cms.gov/resources/files/Files2/12162011/essential_health_benefits_bulletin.pdf
For a fact sheet on the essential health benefits bulletin, visit:
http://www.healthcare.gov/news/factsheets/2011/12/essential-health-benefits12162011a.html

For a summary of individual market coverage as it relates to essential health benefits, visit:
http://aspe.hhs.gov/health/reports/2011/IndividualMarket/ib.shtml
For information comparing benefits in small group products and state and Federal employee
plans, visit: http://aspe.hhs.gov/health/reports/2011/MarketComparison/rb.shtml

